                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:01-cr-195-MOC-1

 UNITED STATES OF AMERICA,                               )
                                                         )
                                                         )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
                                                         )
 HASSAAN HAAKIM RASHAAD,                                 )
                                                         )
                         Defendant.                      )


       THIS MATTER is before the Court on defendant’s Letter Motion for Clarification and to

Compel Public Defenders to file a motion under the First Step Act on his behalf. (#196).

       Defendant’s motion to compel public defenders to file a motion on his behalf is DENIED.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Letter Motion for Clarification and

to Compel Public Defenders to file a motion under the First Step Act on his behalf (#196) is

DENIED.



 Signed: July 14, 2021




                                               1
